Case 5:16-cv-00523-JKP-RBF Document 71-11 Filed 06/04/20 Page 1 of 2




                    Exhibit K
             Case 5:16-cv-00523-JKP-RBF Document 71-11 Filed 06/04/20 Page 2 of 2




From:                             Daniel Montes <plantoperationsdirector@gmail.com>
Sent:                             Tuesday, August 11, 2015 8:29 PM
To:                               dglickler@co.hays.tx.us; rupdegrove@co.hays.tx.us; 3rdjudreg@co.guadalupe.tx.us;
                                  Elvira Ximenes; jximenes@jxminc.com; John Stewart; glennareedcpa@satx.rr.com;
                                  Ronald Shaw; ehudson1000@hotmail.com
Subject:                          Notice to Diana Vargas, Court Reporter


Diana Vargas,
It's Daniel Montes, Relator, Interveanor and Plaintiff. Be advised that you were not present when Judge Glickler began
the 9a hearing July 20th, 2015, #14-0132-P, In Re Ricardo P. Hdz (deceased). Be aware that the Third Ct of Appeals
(Chief Justice Rose, Justices Pemberton and Field) is reviewing what happened that day. Ronald James Shaw will
attempt to pursuade you and Judge Glickler to draft a false reporters record. I will inform the Third Ct to sanction with
heavy fines both of you for aggravated perjury. I have an eyewitness who has already submitted a sworn affd to the
Third Ct that there was no ct reporter when Judge Glickler conducted his hearing. Therefore, any false record you put
together will be aggravated perjury. I will also file a complaint with the Judicial Cert Board. The truth will set you
free. Have a good day.

/s/Daniel Montes
Relator, Plaintiff and Interveanor
212 Obsidian, Apt 97
Laredo, Texas 78046
469-765-5427 cell
Plantoperationsdirector@gmail.com




                                                            264
